Exhibit 10.44

FOR TRANSLATION PURPOSES ONLY – ORIGINAL AGREEMENT TO BE EXECUTED IN DUTCH

AMENDMENT TO THE EMPLOYMENT AGREEMENT

 

BETWEEN:    ALPRO Comm. Venn. op aandelen, previously ALPRO N.V., having its
registered office at 8560 Wevelgem, Vlamingstraat 28, acting in its capacity as
employer of Mr Bernard Deryckere,    Represented by Carl De Clercq, Human
Resources Director,    Hereafter referred to as “the Company”, AND:    Mr
Bernard DERYCKERE, domiciled at 9830 Sint-Martens-Latem, Bogaertstraat 9,   
Hereafter referred to as “Mr Deryckere”,    Hereafter referred to together as
“the Parties”;

BACKGROUND

WHEREAS ALPRO N.V. has been converted into a commanditaire vennootschap op
aandelen under Belgian corporate law by decision of an extraordinary
shareholders meeting.

WHEREAS the Parties have entered into an open-ended employment agreement on
April 13, 2001 effective September 1, 2001 for the position of Managing Director
of the Soy Foods Division (as amended on December 31, 2002, the “Employment
Contract”);

WHEREAS Mr Deryckere, in the performance of his Employment Contract exercizes
responsibilities in Belgium (40%), the United Kingdom (15%), Germany (15%),
France (20%) and the Netherlands (10%), without however the existence of local
employment contracts between Mr Deryckere and any subsidiary in the countries
mentioned above other than the Employment Contract; for his international
responsibilities within the group, Mr Deryckere receives a global salary which
is paid according to a salary split arrangement in accordance with the division
of responsibilities mentioned earlier;

WHEREAS on July 2, 2009, the shares of the Company were acquired by a wholly
owned, indirect subsidiary of Dean Foods Company (“Dean Foods”), such that Dean
Foods is the ultimate parent company of the Company;



--------------------------------------------------------------------------------

WHEREAS the Company and Mr Deryckere wish to amend the Employment Contract in
order to better align its terms and conditions with certain policies of Dean
Foods;

WHEREAS for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties have convened and agreed to amend the
Employment Contract as follows.

IT IS AGREED AS FOLLOWS:

ARTICLE 1 – Entire agreement

The present addendum (hereafter referred to as “the Addendum”) constitutes an
addendum to the Employment Contract, which remains unaltered to the extent that
it has not been modified or superseded by the Addendum. This Addendum, coupled
with the Employment Contract, constitute the entire agreement between the
parties with respect to the subject matters described therein, and any
modification to their respective terms and conditions set forth therein must be
made in a written agreement duly executed and delivered by both Parties.

For the avoidance of doubt, Parties explicitly agree that Article 16 of the
Employment Contract, as well as Article 5 of the addendum executed on
December 31st, 2002, will be stricken from the Employment Contract and replaced
by the provisions of the present Addendum.

ARTICLE 2 – Termination

2.1 The agreement entered upon by the parties on April 13th, 2001 regarding the
period of notice, as mentioned in article 7 of the Employment Contract, remains
applicable.

As mentioned in article 7, this agreement states that in case the Employment
Contract is terminated by the Company, Mr Deryckere is entitled to a period of
notice of 24 months assuming he may not lay claim to a longer period of notice
based on his seniority, i.e. by application of the formula determined in article
82, §2 of the Employment Contracts Act, namely 3 months per started period of 5
years of seniority.

The notice period may be replaced in whole or in part by the payment by the
Company of a gross severance indemnity, which will be calculated on a
Termination Basis, as described in Article 2.4 and subject to the conditions
laid down in Article 2.4.

2.2 The Company commits itself not to terminate the Employment Contract except
for serious cause. In case the Company does terminate the Employment Contract
without serious cause, the Company shall pay Mr Deryckere an amount of fixed
damages equivalent to a 12 months’ salary on top of the period of notice or
corresponding severance indemnity agreed upon in accordance with article 7 of
the Employment Contract. In case the period of notice or corresponding severance
indemnity would exceed 24 months, the amount of fixed damages, due to violation
of the interdiction on dismissal, shall be reduced by the number of months by
which the period of notice or corresponding severance indemnity would exceed the
period of 24 months.

The amount of fixed damages will be calculated, taking into account the
Termination Basis, as described in Article 2.4 and subject to the conditions
laid down in Article 2.4.

2.3 For the purpose of Article 7 of the Employment Contract and this Addendum,
Termination shall mean:

 

  (i) the termination of the Employment Contract by the Company other than for
serious cause as defined under Article 35 of the Employment Contracts Act, or

 

  (ii) the termination of the Employment Contract by Mr Deryckere, following the
occurrence of one or more of the following events:

 

  a. a material reduction in Mr Deryckere’s annual base salary, target annual
bonus opportunity or the aggregate value of Mr Deryckere’s benefits (unless a
similar reduction is applied broadly to similarly situated employees of the
Company or peers in the group which the Company is part of and which is
identified based on consolidated annual accounts (“the Group”)),

 

  b. a material reduction in the scope of Mr Deryckere’s duties and
responsibilities, who currently works as CEO of the Company, with
responsibilities in the above mentioned countries,



--------------------------------------------------------------------------------

  c. the relocation of Mr Deryckere’s principal place of employment to a
location that is more than 50 miles from such prior location of employment.

In order for a termination by the Executive to constitute a Termination

 

  (i) the Executive must establish towards the Company the circumstances
justifying a termination in writing not later than the 60th working day after it
has arisen or occurred,

 

  (ii) the Company must not have cured such circumstances within 30 working days
of receipt of such notice and

 

  (iii) Mr Deryckere terminates employment within three months following the
month of receipt of the above mentioned notice, in compliance with the
notification terms of the Employment Contract.

2.4 For the purpose of Article 7 of the Employment Contract and this Addendum,
the Termination Basis for the calculation of the severance indemnity and the
fixed damages, mentioned in Article 2.1 and 2.2 respectively, will, subject to
the conditions mentioned under Article 2.4 (iv), include:

 

  (i) The worldwide current salary at the moment of termination and the
advantages obtained by virtue of the contract; and

 

  (ii) recurrent bonuses acquired in the course of 12 months before termination
regardless of whether these bonuses were paid by the Company or any other
Company from the group; and

 

  (iii) cash payment equal to the value of Mr Deryckere’s mid-term incentive
compensation awards granted during the 12 months prior to termination,
calculated in a manner that is within the discretion of the chief human
resources officer of Dean Foods and reasonably consistent with similar
calculations made for U.S. based executive officers similary positioned to
Mr Deryckere, regardless of whether these cash payments were paid by the Company
or any other Company from the group; however,



--------------------------------------------------------------------------------

  (iv) provided that payment pursuant to Article 2.4 will be explicitly
conditional upon the voluntary resignation by Mr Deryckere, at Termination, from
any and all mandates, positions or offices or employment relations he would have
with any entity or subsidiary of the Group, other than with the Company (Alpro
Comm. Venn. op aandelen) without giving him any supplementary entitlement to a
notice, severance indemnity or damages due by any such company of the Group
other than the notice, cq. severance indemnity or damages due pursuant to the
Addendum. Mr Deryckere acknowledges and agrees that if any such mandate,
position or office or employment relation would entitle him, notwithstanding
aforementioned voluntary resignation by Mr Deryckere, to any additional notice,
severance or damages other than provided in the present Addendum, such amounts
shall be deducted from the severance indemnity and/or fixed damages as covered
by the Addendum.

2.5 The compensations mentioned in articles 2.1 and 2.2 are owed by the Company,
but will be paid via any of the companies of the group in relation to the
prorata parte responsibilities of Mr Deryckere for any of these companies as
mentioned in the introduction to the present Addendum.

ARTICLE 3 – Non-competition

In view of the international activities of the Company, upon Mr Deryckere’s
termination of service from the Company as described hereunder, during the
period and in the territories specified below, Mr Deryckere shall be prohibited
from carrying on or setting up a personal enterprise or by being employed or
engaged in a competing business with similar activities to the Company and Dean
Foods and its group companies, thus having the opportunity, directly or
indirectly, to cause a prejudice to the Company, Dean Foods or its group
companies, by using for himself or for the profit of a competitor his knowledge
of any practice specific to the Company, Dean Foods or its group companies,
which he has acquired or developed, either directly or indirectly, during his
employment with the Company.

At the date of signing the Addendum, similar activities means, without being
limited to, the manufacturing, distribution, sale or marketing of (i) soy milk
or any other soy-based beverage or cultured soy product, (ii) soy-based meat
replacement products, and (iii) plant-based beverages and products other than
soy including without limitation nut milks, rice milks, grain milks, and other
similar dairy milk replacement products or other dairy replacement products.
This list will also include any other product not listed above that will be
developed or sold by the Company at the time prior to Mr Deryckere’s termination
of service from the Company.

This prohibition shall apply during a period of twenty-four (24) months as of Mr
Deryckere’s termination of service from the Company, and shall cover all
countries in which the Company has developed activities at the time of
termination. At the date of signing the Addendum, the Company’s field of
activities extends to the present 27 member states of the European Union,
Israel, Turkey and Canada.



--------------------------------------------------------------------------------

This non-competition clause shall apply in the following cases:

 

  •  

resignation by the Employee,

 

  •  

dismissal by the Company with or without serious cause,

 

  •  

termination of this agreement by mutual consent of the Parties.

In return for the enforcement of this non-competition clause, Mr Deryckere shall
be granted a gross single compensatory lump-sum indemnity, unless the Company
has waived the applicability of the non-competition clause in writing within
fifteen (15) calendar days after Mr Deryckere’s termination of service from the
Company. The amount of this indemnity shall be equal to one half of the gross
remuneration of Mr Deryckere corresponding to the period of effective
enforcement of this non-competition clause. It will be payable within thirty
(30) calendar days after Mr Deryckere’s termination of service from the Company.

In the case of enforcement of this clause, and if Mr Deryckere fails to comply
with its provisions, he shall repay to the Company an amount equivalent to the
gross indemnity which he received and shall, in addition, pay an amount
equivalent to this indemnity, without prejudice to the indemnification of any
additional damages which may be claimed by the Company.

ARTICLE 4 – Non-disparagement

Mr Deryckere and the Company agree that, for so long as Mr Deryckere remains
employed by the Company, and for a period of two years following the termination
of the Employment Contract, neither Mr Deryckere nor the Company will make or
authorize any public statement, whether orally or in writing, that disparages
the other party hereto with respect to such other party’s business interests or
practices; provided, that neither party shall be restricted in connection with
statements made in context of any litigation, arbitration or similar proceeding
involving the other party hereto. Mr Deryckere shall observe the same commitment
towards any company of the Dean Foods group.

ARTICLE 5 - Non-sollicitation

Mr Deryckere hereby agrees that, during the term of his employment with the
Company and for a period of two years thereafter, he will not, directly or
indirectly, individually or on behalf of or in conjunction with any person or
entity other than the Company or any of its affiliates, solicit, induce, recruit
or encourage, whether directly or indirectly, any individual who is employed by
or working for the Company, its affiliates or any company of the Dean Foods
group to leave his or her employment or service with the Company, its affiliates
or any company of the Dean Foods group, or offer to employ or work with any
individual who is employed by or working for any such company. For the purposes
of this section, an individual who is employed by or working for the Company,
its affiliates or any company of the Dean Foods group shall be deemed to be an
individual who is employed by or working for any such company while employed by
or working for any such company and for a period of 60 days thereafter.



--------------------------------------------------------------------------------

ARTICLE 6 - Restrictions

Mr Deryckere acknowledges that the restrictions contained in this Addendum
correctly set forth the understanding of the parties at the time the Addendum is
entered into, are reasonable and necessary to protect the legitimate interests
of the Company, and that any violation will cause substantial injury to the
Company. He also acknowledges having had sufficient time to examine this
amendment and to consider freely its opportunity so that it is the true
representation of his informed consent.

The nullity of any part of the Addendum shall not affect the validity of other
parts of the addendum.

If any court having jurisdiction shall find that any part of the restrictions
set forth in this Addendum are unreasonable or unenforceable in any respect, it
is the intent of the parties that the restrictions set forth herein shall not be
terminated, but that this Agreement shall remain in full force and effect to the
extent (as to time periods and other relevant factors) that the court shall find
reasonable and/or that the parties have agreed on with respect to the Parties’
present intention.

ARTICLE 7 - Confidentiality

Mr Deryckere agrees, at all times during his employment by the Company, not to
discuss in any manner (whether to individuals inside or outside the Company),
the terms of, this Agreement without the prior written consent of the Company,
except to the extent required by law in which case he will make his best efforts
to inform the Company prior to when he is required to disclose the said
information and to accommodate the authorities’ request in the utmost respect of
the Company’s interests.

Executed on February 4, 2011 at Sint-Denijs-Westrem in two (2) original copies,
each party assisted by its Counsel, having received one copy, duly initialled
and signed by each of them.

 

For the Company    Bernard Deryckere (read and approved)    (read and approved)
/s/ Carl De Clercq    /s/ Bernard Deryckere Carl De Clercq    HR Director   
Duly authorized   